Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-15 allowed.
With respect to claims 1-7, 13-15 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations, “a hinge device which is configured to enable opening and closing of the housing door, wherein the housing door has an outer side which faces an observer when the housing body is closed and an inner side opposite the outer side,
wherein the housing door has at the outer side a display and/or operating component, wherein the hinge device has a first rotation axis external the housing body and a parallel second rotation axis external the housing body, and
wherein the hinge device is constructed in such a manner that the first rotation axis and the second rotation axis when the housing door is open can be rotated in opposing directions so that, when the housing is in the open state, the outer side of the housing door and the inner space of the housing face the observer at the same time.”

With respect to claims 8-12 the allowability resides in the overall structure of the device as recited in independent claim 8 and at least in part because of claimed limitations 
wherein the hinge device has a plurality of identical hinge elements, wherein a first group of the plurality of identical hinge elements are arranged at the inner space on a side face of the housing body and a second group of the plurality of hinge elements are arranged at the inner space on an opposing side face of the housing body, and wherein each of the plurality of the identical hinge elements comprises two parallel rotation axes and two parallel steps of different length

The aforementioned limitations in combination with all remaining limitations of claims 1, 8 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claims 1, 8 in combination with the remaining limitations.
Wolf fails to teach that the hinge device has a first rotation axis external the housing body and a parallel second rotation axis external the housing body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841   
                                                                                                                                                                                        /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841